Citation Nr: 0704108	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  99-22 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
March 1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

When the case was last before the Board in April 2005, it was 
remanded for additional development. 


FINDINGS OF FACT

1.   The veteran has a diagnosis of post-traumatic stress 
disorder (PTSD).

2.  The veteran did not engage in combat with the enemy.

3.  No stressor supporting a diagnosis of PTSD has been 
corroborated by credible evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  The 
originating agency provided the appellant with notice 
required under the VCAA, by letters dated in March 2001, June 
2004, April 2005, January 2006, March 2006, and June 2006.  
The January 2006 letter specifically informed the appellant 
that he should submit any pertinent evidence in his 
possession.  The letters dated in March 2006 and June 2006 
provide the notice required under Dingess.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  The 
appellant has also been afforded appropriate VA examinations.  
In addition, all indicated development to verify the 
veteran's alleged stressors has been completed.  Neither the 
appellant nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the pertinent implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in August 2006.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the claim would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Factual Background

Service medical records show that in January 1985 the veteran 
was diagnosed with dependent personality disorder, 
schizotypal personality disorder, and a behavior disorder.  
Service medical records are negative for a diagnosis of PTSD.

In a May 1999 stressor statement, the veteran indicated that 
while en route to basic training, on the first day of his 
enlistment in the Marine Corps, one of the buses full of 
recruits collided with a motorcyclist and his female 
passenger.  The female passenger died at the scene and the 
veteran witnessed the whole event up until the time she died.  

In a statement received by the RO in November 1999, the 
veteran lists names of fellow recruits who witnessed the 
fatal motor vehicle accident which serves as the veteran's 
alleged stressor.  The veteran also provided the location of 
the accident, the date of the accident, and phone numbers for 
the County Coroner, Sheriff's Department, Police Marine 
Corps, Highway Patrol, and Highway Patrol Records.

The report of an April 2000 VA examination by a social worker 
notes the veteran's report of witnessing a woman die as a 
result of a motor vehicle accident that occurred when he was 
on a bus with other recruits en route to basic training.  The 
veteran also stated that a stressful event involved hearing 
about a fellow recruit who had shot a drill instructor.  The 
veteran further indicated that another traumatic event was 
that he was unfairly detained by a corporal when the veteran 
was on guard duty.  He said that because of his difficulty 
coping with military training he went to see a psychologist 
in service.  

The report of an April 2000 VA exam by a psychiatrist states 
that the veteran has PTSD and that the disorder appears to be 
related to the specific incident described by the veteran 
regarding the motor vehicle accident in service.

According to several Point of Contact forms dated in March 
2001, the RO contacted the Marine Police Corps, Highway 
Patrol Records, Highway Patrol, Sheriff's Department, and a 
funeral home.  No party had any records of the alleged motor 
vehicle accident.

The December 2004 VA examination report notes the veteran's 
statement that he was witness to a fatal motor vehicle 
accident while en route to boot camp.  The veteran stated 
that the victim bled to death.  The examiner confirmed a 
diagnosis of PTSD.  The examiner opined that the veteran 
meets "the full DSM-IV criteria for a diagnosis of PTSD 
based on the veteran's self-reported stressor."  

The report of a January 2005 VA neuropsychological evaluation 
notes a diagnosis of chronic, severe PTSD.  The claims folder 
was not available for review by the examiner.

In a May 2005 addendum to the December 2004 VA exam report, 
the examiner stated that after reviewing the claims folder, 
it was his opinion that the behavior problems attributed to 
personality disorders in the service medical records were not 
behavior changes resulting from the alleged stressor of 
witnessing a fatal motor vehicle accident in service.  The 
examiner stated that this is because the "symptoms described 
in the service medical records are not sufficient in totality 
and relevance to infer the presence of . . .PTSD. . .at that 
time."  In addition, the examiner stated that the 
personality disorders diagnosed in service were of long 
duration in that they existed prior to any active duty 
stressor and their existence cannot be explained by another 
mental disorder.

The July 2006 VA examination report reveals the same 
diagnoses and conclusions as the December 2004 report and its 
May 2005 addendum.  The July 2006 VA exam was conducted by 
the same examiner, and the examiner quotes his previous 
conclusions in the exam report.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Although the veteran has a medical diagnosis of PTSD and a 
medical opinion linking his PTSD to his claimed stressor of 
witnessing a fatal motor vehicle crash is of record, 
corroborating evidence is required to establish that this non 
combat stressor occurred.  Despite the details given 
regarding the motor vehicle accident, all attempts by the 
originating agency to secure records and/or documentation of 
such accident have failed.  Moreover, the veteran has been 
unable to obtain any corroborating evidence of the claimed 
stressor.  The Board is aware that VA examiners have 
indicated that the veteran's PTSD is related to his military 
service based on the occurrence of the alleged stressor.  
However, credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


